--------------------------------------------------------------------------------


Exhibit 10.3


PROMISSORY NOTE


$2,000,000.00
June 2, 2005
 
Newark, New Jersey



FOR VALUE RECEIVED, IFT CORPORATION, a Delaware corporation and RICHARD KURTZ
jointly and severally, (“Borrower”), jointly and severally, hereby promises to
pay to the order of WACHOVIA BANK, NATIONAL ASSOCIATION (“Bank”), at its offices
at 190 River Road, Summit, New Jersey 07901, or such other place as Bank shall
designate in writing from time to time, the principal sum of TWO MILLION DOLLARS
(“2,000,000.00”) (the “Loan”) or such sum(s) as may be advanced from time to
time (each an “Advance” and together the “Advances”), together with interest
thereon as hereinafter provided.


1.   ADVANCES.


1.1      No Obligation. Borrower acknowledges and agrees that Bank shall have no
obligation to make any advances hereunder and that Advances, if any, may or may
not be made hereunder in Bank’s sole and absolute discretion. Borrower hereby
waives any rights that it may have arising out of any past or present agreement
or representation that would require Bank to make any such Advances. This Note
shall not be deemed to be a commitment or agreement by Bank to make any advances
at any time, and is being executed and delivered by Borrower solely to set forth
certain terms and conditions in the event Bank determines, in its sole and
absolute discretion, to make any Advances hereunder.


1.2      Record of Advances. Bank may enter in its business records the amount
and payment terms of each advance made hereunder. Bank’s records of each such
Advance shall, in the absence of manifest error, be conclusively binding upon
Borrower. In the event Bank provides confirmation of the terms of any Advance to
Borrower, borrower agrees that unless Bank receives a written notification of
exception to such statement or notice within ten (10) calendar days after such
confirmation is mailed to Borrower, the confirmation shall be deemed an account
stated, correct, acceptable and conclusively binding upon Borrower.


1.3      Advance Procedures. Each request for an Advance shall be in writing and
shall be accompanied by a Notice of Borrowing Under Note in the form attached
hereto as Exhibit A. Each Advance hereunder shall be made by crediting the
Borrower’s account number: (on file) (“the Account”) at Bank. All Advances made
by crediting the Account shall be conclusively presumed to have been properly
authorized by Borrower. Requests for Advances to be made by any means other than
crediting the Account shall be made in writing by Borrower to Bank.


2.   INTEREST RATE. Interest shall be charged on the outstanding principal
balance from the date hereof until the full amount of principal due hereunder
has been paid at a rate equal to 1-month LIBOR plus TWO AND ONE QUARTER percent
(2.25%) per annum (“LIBOR-Based Rate”), as determined by Bank prior to the
commencement of each Interest Period. Interest shall be calculated daily on the
basis of the actual number of days elapsed over a 360 day year. The LIBOR-Based
Rte shall remain in effect, subject to the provisions hereof, from and including
the first day of the Interest Period to and excluding the last day of the
Interest Period for which it is determined.


“LIBOR” means, with respect to each day during each Interest Period, the rate
for U.S. dollar deposits of one month maturity as reported on Telerate page 3750
as of 11:00 a.m., London time, on the second London business day before the
relevant Interest Period begins (or if not so reported, then as determined by
the Bank from another recognized source or interbank quotation.


“Interest Period” means, initially, the period commencing on (and including) the
date hereof and ending on (but excluding) the first Payment Date (as hereinafter
defined), and thereafter, each period commencing on (and including) the last day
of the immediately preceding interest Period and ending on (but excluding) the
next Payment Date, provided,(i) any Interest Period that would otherwise end on
(but exclude a day which is not a New York business day shall be extended to the
next succeeding New York business day, unless such extension would carry such
Interest Period into the next month, in which event such Interest Period shall
end on (but exclude) the preceding New York business day; (ii) any Interest
Period that ends in a month for which there is no day which numerically
corresponds to the Payment date shall end on (but exclude) the last New York
business day of such month, and (iii) any Interest Period that would otherwise
extend the past Maturity date shall end on (but exclude) the Maturity Date.


3.   PAYMENT OF PRINCIPAL AND INTEREST. Interest in the initial Advance from the
date hereof through May 31, 2005, shall be due and payable upon execution
hereof. Thereafter, all accrued and unpaid interest on the outstanding principal
balance shall be due and payable on the first day of each month beginning on
July 1, 2005 (each, a “Payment Date”). The entire unpaid principal amount
hereof, together with accrued and unpaid interest thereon and all other amounts
payable hereunder shall be due and payable on June 1, 2006 (the “Maturity
Date”).

- 1 -

--------------------------------------------------------------------------------



4.   APPLICATION OF PAYMENTS. Except as otherwise specified herein, each payment
or prepayment, if any, made under this Note shall be applied to pay late
charges, accrued and unpaid interest, principal, escrows (if any), and any other
fees, costs and expenses which Borrower is obligated to pay under this Note, in
such order as Bank may elect from time to time in its sole discretion.


5.   TENDER OF PAYMENT. All payments on this Note are payable on or before 2:00
p.m. on the due date thereof, at the office of the Bank specified above and
shall be credited on the date the funds become available lawful money of the
United States. All sums payable to Bank which are due on a day on which Bank is
not open for business shall be paid on the next succeeding business day and such
extended time shall be included in the computation of interest.


6.   LATE CHARGE. In the event that any installment of principal or interest
required to be made under this Note shall not be received by Bank on or before
its due date, Borrower shall pay to Bank, on demand, a late charge of five
percent (5%) of such delinquent payment. The foregoing right is in addition to,
and not in limitation of, any other rights which Bank may have upon Borrower’s
failure to make timely payment of any amount due hereunder.


7.   PREPAYMENTS.


7.1      Voluntary Prepayment. The Loan may be prepaid, in whole or in part, at
any time and from time to time without premium or penalty.


7.2      Mandatory Prepayment. Upon receipt of cash proceeds from any capital
contribution or any sale of issuance of IFT Corporation equity, the Net Equity
Proceeds thereof shall be paid to Bank and applied in accordance with Section 4.
“Net Equity Proceeds” shall mean, with respect to each issuance or sale of any
equity or any capital contribution, the cash proceeds (net of reasonable costs
associated therewith) received from the sale or issuance of equity or capital
contribution.


8.   SECURITY FOR THE NOTE. Borrower hereby grants to Bank a continuing security
interest in all property of Borrower now or hereafter in the possession of Bank,
as security for the payment of this Note and any other liabilities of Borrower
to Bank, which security interest shall be enforceable and subject to all the
provisions of this Note, as if such property were specifically pledged
hereunder.


9.   DEFAULT RATE. From and after the Maturity Date or from and after the
occurrence of an Event of Default hereunder, irrespective of any declaration of
maturity, all amounts remaining unpaid or thereafter accruing hereunder, shall,
at Bank’s option, bear interest at a default rate of four percent (4%) per annum
above the interest rate then in effect as set forth herein (the “Default Rate”),
or the highest permissible rate under applicable usury law, whichever is less.
Such default rate of interest shall be payable upon demand, but in no event
later than when scheduled interest payments are due, and shall also be charged
on the amounts owed by Borrower to Bank pursuant to any judgments entered in
favor of Bank with respect to this Note.


10.         REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to
Bank as follows:


10.1    Organization, Powers. Each Borrower (i) is (a) an adult individual and
is sui juris, or (b) a corporation, general partnership, limited partnership,
limited liability company (as indicated below), duly organized, validly existing
and in good standing under the laws of the state or its organization, and is
authorized to do business in each other jurisdiction wherein its ownership of
property or conduct of business legally requires such authorization; (ii) has
the power and authority to own its properties and assets and to carry on its
business as now being conducted and as now contemplated; and (iii) has the power
and authority to execute, deliver and perform, and by all necessary action has
authorized the execution and delivery and performance of, all of its obligations
hereunder.


10.2    Execution. This Note has been duly executed and delivered by Borrower.
Execution, delivery and performance hereof will not: (i) violate any of
Borrower’s organizational documents, provision of law, order of any court,
agency or other instrumentality of government, or any provision of any
indenture, agreement or other instrument to which it is a party or by which it
or any of its properties is bound; (ii) result in the creation or imposition of
any lien, charge or encumbrance of any nature, other than the liens created
hereby; and (iii) require any authorization, consent, approval, license,
exemption of, or filing or registration with, any court or governmental
authority.


10.3    Obligations of Borrower. This Note is the legal, valid and binding
obligation of Borrower, enforceable against it in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency, reorganization or
other laws or equitable principles relating to or affecting the enforcement of
creditors’ rights generally. Borrower is obtaining the Loan for commercial
purposes.

- 2 -

--------------------------------------------------------------------------------




10.4    Litigation. There is no action, suit or proceeding at law or in equity
or by or before any governmental authority, agency or other instrumentality now
pending or, to the knowledge of Borrower, threatened against or affecting
Borrower or any of its properties or rights which, if adversely determined,
would mentally impair or affect: (i) the value of any collateral securing this
Note; (ii) Borrower’s right to carry on its business substantially as now
conducted (and as now contemplated); (iii) its financial condition; or (iv) its
capacity to consummate and perform its obligations hereunder.


10.5    No Defaults. Borrower is not in default in the performance, observance
or fulfillment of any of the obligation, covenants or conditions contained
herein or in any material agreement or instrument to which it is a party or by
which it or any of its properties is bound.


10.6    No Untrue Statements. Neither this Note nor any other document,
certificate or statement furnished to Bank by or on behalf of Borrower contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein not
misleading. Borrower acknowledges that all such statements, representations and
warranties shall be deemed to have been relied upon by Bank as an inducement to
make the Loan to Borrower.


11.   COVENANTS.


11.1    Minimum Tangible Net Worth. Borrower shall maintain, at all times
throughout the term of the Loan (which covenant shall be tested annually at the
time of submission of the financial statements described below), a minimum
Tangible Net Worth of at least $100,000,000. “Tangible Net Worth” means, at any
date, (i) the aggregate amount at which all assets of Borrower would be shown on
a balance sheet at such date after deducting all assets properly classified as
intangible assets (including, without limitation, goodwill, franchises,
licenses, patents, trademarks, trade names, copyrights, service marks and brand
names), less (ii) the aggregate amount of indebtedness, liabilities and reserves
of Borrower, excluding debt fully subordinated to Bank on terms and conditions
acceptable to Bank.


11.2    Minimum Liquid Assets. Borrower shall maintain, at all times throughout
the term of the Loan (which covenant shall be tested at the end of each calendar
quarter), minimum Liquid Assets of at least $4,000,000. “Liquid Assets” means
(i) cash and cash equivalents; (ii) state and municipal obligations; (iii)
marketable securities having a share price of not less than $10.00 and an
average daily volume of not less than 1,000,000 shares traded on the NYSE, AMEX
or NASDAQ; (iv) deferred annuities, and (v) vested interests in profit sharing
plans.


11.3    Minimum Portfolio Net Operating Income. Borrower shall maintain
Portfolio Operating Income of not less than $25,000,000, measured annually. “Net
Operating Income” means all income from an income-producing real estate entity
minus cash operating expenses (excluding depreciation, amortization and mortgage
debt interest expense). “Portfolio” means all income-producing real estate
entities in which Mr. Kurtz maintains a financial interest.


11.4    Minimum Net Cash Flow to Borrower. Borrower shall maintain Net Cash Flow
to Borrower of not less than $4,500,000, measured annually. “Net Cash Flow to
Borrower” means the sum of the products of Net Cash Flow for each
income-producing real estate entity for the period in question less all bank
debt service requirements for the same period.


11.5    Operating Accounts. Borrower shall maintain its primary operating
accounts at Bank.


11.6    Financial Statements; Compliance Certificate.


(a)    Borrower shall furnish to Bank the following financial information, in
each instance prepared in accordance with generally accepted accounting
principles consistently applied:


(i)   Not later than thirty (30) days after the end of each calendar year,
annual financial statements of Borrower including, without limitation,
statements of financial condition, income and cash flows, a reconciliation of
net worth, a listing of all contingent liabilities. notes to financial
statements and any other information requested by Bank, prepared on a
compilation basis by a certified public accountant acceptable to Bank.


(ii)          Not later than thirty (30) days after filing with the Internal
Revenue Service, a true and compete copy of the federal tax returns, including
all schedules, of Borrower.


(iii)         Such information respecting the operations of Borrower as Bank may
from time to time reasonably request.

- 3 -

--------------------------------------------------------------------------------




(b)    Borrower shall furnish to Bank a compliance certificate within fifteen
(15) days after the end of each calendar quarter, signed by Borrower’s chief
financial officer and any individual Borrower, certifying: (i) that all
representations and warranties of Borrower set forth in this Note or any other
document provided to Bank remain true and correct as of the date of such
compliance certificate; (ii) the specific Liquid Assets of Borrower in
compliance with Section 11.2; (iii) that none of the covenants of Borrower
contained herein has been breached; and (iv) to its knowledge, no event has
occurred which constitutes an Event of Default (or which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default)
hereunder. In addition, Borrower shall promptly notify Bank of the occurrence of
any default, Event of Default, adverse litigation or material adverse litigation
or material adverse change in its financial condition.
 
11.7    Indemnification.
 
(a)    Borrower hereby indemnifies and agrees to defend and hold harmless Bank,
its officers, employees and agents, from and against any and all losses,
damages, or liabilities and from any suits, claims or demands, including
reasonable attorneys’ fees incurred in investigating or defending such claim,
suffered by any of them and caused by, arising out of, or in any way connected
with the Loan (unless determined by a final judgment of a court of competent
jurisdiction to have been caused solely by the gross negligence or willful
misconduct of any of the indemnified parties) including, without limitation, any
untrue statement of a material fact contained in information submitted to Bank
by Borrower or the omission of any material fact necessary to be stated therein
in order to make such statement not misleading or incomplete; or the failure of
Borrower to perform any obligations herein required to be performed by Borrower.


(b)    In case any action shall be brought against Bank, its officers,
employers, employees or agents, in respect to which indemnity may be sought
against Borrower, Bank or other such party shall promptly notify Borrower and
Borrower shall assume the defense thereof, including the employment of counsel
selected by Borrower and satisfactory to Bank, the payment of all costs and
expenses and the right to negotiate and consent to settlement. Bank shall have
the right, at its sole option, to employ separate counsel in any such action and
to participate in the defense thereof, all at Borrower’s sole cost and expense.
Borrower shall not be liable for any settlement of any such action effected
without its consent (unless Borrower fails to defend such claim), but if settled
with Borrower’s consent, or there be a final judgment for the claimant in any
such action, Borrower agrees to indemnify and hold harmless Bank from and
against any loss or liability by reason of such settlement or judgment.


(c)    The provisions of this Section shall survive the repayment or other
satisfaction of the Liabilities.


11.8    Private Offering. Any private placement of debt and/or equity securities
to IFT Corporation shall disclose the co-borrower status of the Loan. Any
disclosure or offering statement in connection therewith shall be subject to
Bank’s review and approval.


12.   EVENTS OF DEFAULT. Each of the following shall constitute an event of
default hereunder (an “Event of Default”): (a) the failure of Borrower to pay
any amount of principal or interest hereunder when due and payable; (b) the
filing by or against Borrower of a petition seeking relief, or the granting of
relief, under the Federal Bankruptcy Code or any similar federal or state
statute; any assignment for the benefit of creditors made by Borrower, or the
appointment of a custodian, receiver, liquidator or trustee for Borrower or for
any of the property of Borrower, or any action by Borrower to effect any of the
foregoing, or if Borrower becomes insolvent (however defined) or is not paying
its debts generally as they become due; (c) the occurrence of any other default
in any term, covenant or condition hereunder.


13.   REMEDIES. If an Event of Default exists, Bank may exercise any right,
power or remedy permitted by law or as set forth herein, including, without
limitation, the right to declare the entire unpaid principal amount and all
interest accrued hereon to be, and such principal, interest and other sums shall
thereupon become, immediately due and payable.


14.   MISCELLANEOUS. 


14.1    Disclosure of Financial Information. Bank is hereby authorized to
disclose any financial or other information about Borrower to any regulatory
body or agency having jurisdiction over Bank and to any present, future or
prospective participant or successor in interest in any loan or other financial
accommodation made by Bank to Borrower. The information provided may include,
without limitation, amounts, terms, balances, payment history, return item
history and any financial or other information about Borrower.


14.2    Integration. This Note constitutes the sole agreement of the parties
with respect to the transaction contemplated hereby and supersede all oral
negotiations and prior writings with respect thereto.

- 4 -

--------------------------------------------------------------------------------




14.3    Attorney’s Fees and Expenses. If Bank retains the services of counsel by
reason of a claim of a default or an Event of Default hereunder or on account of
any matter involving this Note or the Loan, all costs of suit and all reasonable
attorney’s fees and such other reasonable expenses so incurred by Bank shall be
paid by Borrower, on demand, and shall be deemed part of the obligations
evidenced hereby.


14.4    No Implied Waiver. Bank shall not be deemed to have modified or waived
any of its rights or remedies hereunder unless such modification or waiver is in
writing and signed by Bank, and then only to the extent specifically set forth
herein. A waiver in one event shall not be construed as continuing or as a
waiver of or bar to such right or remedy in a subsequent event. After any
acceleration of, or the entry of any judgment on, this Note, the acceptance by
Bank of any payments by or on behalf of Borrower on account of the indebtedness
evidenced by this Note shall not cure or be deemed to cure any Event of default
or reinstate or be deemed to reinstate the terms of this Note absent an express
written agreement duly executed by Bank and Borrower.


14.5    Waiver. Borrower, jointly and severally, waives demand, notice,
presentment, protest, demand for payment, notice of dishonor, notice of protest
and diligence of collection of this Note. Borrower consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Bank with respect to the payment or other provisions of this Note, and to the
release of any collateral, with or without substitution. Borrower agrees that
makers, endorsers, guarantors and sureties may be added or released without
notice and without affecting Borrower’s liability hereunder. The liability of
Borrower shall not be affected by the failure of Bank to perfect or otherwise
obtain or maintain the priority or validity of any security interest in any
collateral. The liability of Borrower shall be absolute and unconditional and
without regard to the liability of any other party hereto.


14.6    No Usurious Amounts. Anything herein contained to the contrary
notwithstanding, Borrower does not agree and shall not be obligated to pay
interest hereunder at a rate which is in excess of the maximum rate permitted by
law. If by the terms of this Note, Borrower is at any time required to pay
interest at a rate in excess of such maximum legal rate and the portion of all
prior interest payments in excess of such maximum legal rate shall be applied to
and shall be deemed to have been payments in reduction of the outstanding
principal balance. Borrower agrees that in determining whether or not any
interest payable under this Note exceeds the highest rate permitted by law, any
non-principal payment, including without limitation, late charges, shall be
deemed to the extent permitted by law to be an expense, fee or premium rather
than interest.


14.7    Partial Invalidity. The invalidity or unenforceability of any one or
more of the provisions of this Note shall not render any other provision invalid
or unenforceable. In lieu of any invalid or unenforceable provision, there shall
be added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.


14.8    Binding Effect. The covenants, conditions, waivers, releases and
agreements contained in this Note shall bind, and the benefits thereto shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and assigns; provided, however, that this Note cannot
be assigned by Borrower without the prior written consent of Bank, and any such
assignment or attempted assignment by Borrower shall be void and of no effect
with respect to Bank.


14.9    Modifications. This Note may not be supplemented, extended, modified or
terminated except by an agreement in writing signed by the party against whom
enforcement of any such waiver, change, modification or discharge is sought.


14.10          Sales or Participations. Bank may from time to time pledge, sell
or assign, in whole or in part, or grant participations in, the Loan, this Note
and/or the obligations evidenced thereby. The holder of any such sale,
assignment or participation, if the applicable agreement between Bank; and such
holder so provides shall be (a) entitled to all of the rights, obligations and
benefits of Bank; and (b) deemed to hold and may exercise the rights of setoff
or banker’s lien with respect to any and all obligations of such holder to
Borrower, in each case as fully as though Borrower were directly indebted to
such holder. Bank may in its discretion give notice to Borrower of such sale,
assignment or participation’ however, the failure to give such notice shall not
affect any of Bank’s or such holder’s rights hereunder.


14.11          Jurisdiction. Borrower irrevocably appoints each and every owner,
partner and/or officer of Borrower as its attorneys upon whom may be served, by
regular or certified mail at the address set forth below, any notice, process or
pleading in any action or proceeding against it arising out of or in connection
with this Note or the Loan; and Borrower hereby consents that any action or
proceeding against it be commenced and maintained in any court within the State
of New Jersey by service of process on any such owner, partner and/or officer;
and Borrower agrees that the courts of such State shall have jurisdiction with
respect to the subject matter hereof and the person of Borrower and all
collateral securing the obligations of Borrower. Borrower agrees not to assert
any defense to any action or proceeding initiated by Bank based upon improper
venue or inconvenient forum.

- 5 -

--------------------------------------------------------------------------------




14.12          Notices. All notices and communications under this Note shall be
in writing and shall be given by either (a) hand delivery, (b) first class mail
(postage prepaid), or (c) reliable overnight commercial courier (charges
prepaid), to the following addresses:


If to Bank:
 
If to Borrower:
Wachovia Bank, National Association
 
IFT Corporation
190 River Road
 
718 South Military Trail
Summit, New Jersey 07901
 
Deerfield Beach, FL 33442
Attn: Brian C. Hill
 
Michael T. Adams, CEO
     
With a copy to:
   
McCarter and English LLP
 
Richard J. Kurtz
Four Gateway Center
 
c/o Kamson Corporation
100 Mulberry Street
 
270 Sylvan Avenue
Newark, New Jersey 07101
 
Englewood Cliffs, NJ 07632
Attn: Edward J. Butler, Jr., Esq.
   



Notice shall be deemed to have been given and received (i) if my hand delivery,
upon delivery; (ii) if by mail, three (3) calendar days after the date first
deposited in the United States mail and (iii) if by overnight courier, on the
date scheduled for delivery. A party may change its address by giving written
notice to the other party as specified herein.


14.13          Governing Law. This Note shall be governed by and construed in
accordance with the substantive laws of the State of New Jersey without
reference to conflict of laws principles.


14.14          Joint and Several Liability. If Borrower consists of more than
one person or entity, the word “Borrower” shall mean each of them and their
liability shall be joint and several.


14.15          Continuing Enforcement. If, after receipt of any payment of all
or any part of this Note, Bank is compelled or agrees, for settlement purposes,
to surrender such payment to any person or entity for any reason (including,
without limitation, a determination that such payment is void or voidable as a
preference or fraudulent conveyance, any impermissible setoff, or a diversion of
trust funds), then this Note shall continue in force and effect or be
reinstated, as the case may be, and Borrower shall be liable for and shall
indemnify, defend and hold harmless Bank with respect to, the full amount so
surrendered. The provisions of this Section shall survive the cancellation or
termination of this Note and shall remain effective notwithstanding the payment
of the obligations evidenced hereby, the release of any security interest, lien
or encumbrance securing the Note or any other action which Bank may have taken
in reliance upon its receipt of such payment. Any cancellation, release or other
such action shall be deemed to have been conditioned upon any payment of the
obligations evidenced hereby having become final and irrevocable.


14.16         Arbitration. Upon demand of either Borrower or Bank, whether made
before or after institution of any judicial proceeding, any claim or controversy
arising out of or relating to the Loan (a “Dispute”) shall be resolved by
binding arbitration conducted under and governed by the Commercial Financial
Disputes Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) and the Federal Arbitration Act. Disputes may include,
without limitation, tort claims, counterclaims, a dispute as to whether a matter
is subject to arbitration, claims brought as class actions, or claims arising
from documents executed in the future. A judgment upon the award may be entered
in any court having jurisdiction. Notwithstanding the foregoing, this
arbitration provision does not apply to disputes under or related to swap
agreements. Special Rules. All arbitration hearings shall be conducted in the
city named in the address of Bank first stated above. A hearing shall begin
within ninety (90) days of demand for arbitration and all hearings shall
conclude within 120 days of demand for arbitration. These time limitations may
not be extended unless a party shows cause for extension and then for no more
than a total of 60 days. The expedited procedures set forth in Rule 51 et seq.
of the Arbitration Rules shall be applicable to claims of less than
$1,000,000.00. Arbitrators shall be licensed attorneys selected from the
Commercial Financial Dispute Arbitration Panel of the AAA. The parties do not
waive applicable Federal or state substantive law except as provided herein.
Preservation and Limitation of Remedies. Notwithstanding the preceding binding
arbitration provisions, Borrower and Bank agree to preserve, without diminution,
certain remedies that any party may exercise before or after an arbitration
proceeding is brought. The parties shall have the right to proceed in any court
of proper jurisdiction or by self-help to exercise or prosecute the following
remedies, as applicable: (i) all rights to foreclose against any real or
personal property or other security by exercising a power of sale or under
applicable law by judicial foreclosure including a proceedings to confirm the
sale; (ii) all rights of self-help including peaceful occupation of real
property and collection of rents, set-off, and peaceful possession of personal
property; (iii) obtaining provisional or ancillary remedies including injunctive
relief, sequestration, garnishment. attachment, appointment of receiver and
filing an involuntary bankruptcy proceeding; and (iv) when applicable, a
judgment by confession by confession of judgment. Any claim or controversy with
regard to any party’s entitlement to such remedies is a Dispute.

- 6 -

--------------------------------------------------------------------------------




14.17          Waiver of Jury Trial. BORROWER AND BANK AGREE THAT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR
COUNTERCLAIM, BROUGHT BY BANK OR BORROWER ON OR WITH RESPECT TO THIS NOTE, THE
LOAN OR THE DEALINGS OF THE PARTIES WITH RESPECT TO THIS NOTE, THE LOAN OR THE
DEALINGS OF THE PARTIES WITH RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A
COURT AND NOT BY A JURY. BANK AND BORROWER EACH HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND INTELLIGENTLY, AND WITH THE ADVICE OF THEIR RESPECTIVE
COUNSEL, WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT TO A TRIAL
BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING. FURTHER, BORROWER WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING,
ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES. BORROWER ACKNOWLEDGES AND AGREES THAT THIS
SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS NOTE AND THAT BANK WOULD NOT
EXTEND CREDIT TO BORROWER IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A
PART OF THIS NOTE.


IN WITNESS WHEREOF, Borrower, intending to be legally bound, has duly executed
and delivered this Note as of the day and year first above written.
 

   
IFT CORPORATION
         
WITNESS
                             
Anne T. Hicks
 
By:
/s/ Michael T. Adams, CEO
 
Name:
 
Name: Michael T. Adams
     
Title: Chief Executive Officer
                 
Krystin Wahl
 
/s/ Richard Kurtz
 
Name:
 
Richard Kurtz, Individually
 


- 7 -

--------------------------------------------------------------------------------



EXHIBIT A


NOTICE OF BORROWING UNDER NOTE


The Borrower, as that term is used in the Promissory Note dated June __, 2005
(the “Note”), hereby notifies the Bank that it requires a borrowing
(“Borrowing”) in the amount of $_______________________ or confirms to the Bank
the prior oral request for the Borrowing under the Note, as amended, if amended.
The Borrowing has been or will be deposited into Account
#______________________, an account opened in the name of the Borrower


To induce the Bank to fund the Borrowing, the Borrower and Guarantor(s) of the
Borrower’s obligations to the Bank, if such exist, hereby affirms or affirm the
following:



 
·
The representations and warranties of the Borrower and Guarantor(s) as contained
in the Note, Guaranty(s) and other Loan Documents continue to be correct.




 
·
No Event of Default, as defined in the Note, has occurred and is continuing.




 
·
No adverse change has occurred in the Borrower’s financial or general condition
since the Note’s date;




 
·
The Borrower and Co-Borrower are in compliance with all of the covenants set
forth in the Loan Documents; and




 
·
The Note and any ancillary Loan Documents remain in full force and effect.



This notification is made on the _____ day of _______________ in the year
________.
 

 
BORROWER:
         
By:
       
Richard J. Kurtz, Individually
         
IFT Corporation
             
By:
       
Michael T. Adams
   
Chief Executive Officer

 
Acknowledged and Accepted:
     
Wachovia Bank, N.A.
         

 

--------------------------------------------------------------------------------